      Case 2:21-cr-00049-MHT-JTA Document 59 Filed 03/01/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )      Case No.: 2:21-CR-49-MHT-JTA
                                                   )
WILLIAM RICHARD CARTER, JR.                        )

               RESPONSE TO GOVERNMENT’S MOTION TO MODIFY
                  STANDING ORDER ON CRIMINAL DISCOVERY

       COMES NOW the Undersigned Counsel, Stephen P. Ganter, and Responds to the

Government’s Motion to Modify the Court’s Standing Order on Criminal Discovery (Doc. 9).

The undersigned has no objection to the Government’s Motion.

       Dated this 1st day of March, 2021.

                                            Respectfully submitted,

                                            s/ Stephen Ganter
                                            STEPHEN GANTER
                                            Bar No.: TX24003732
                                            Federal Defenders
                                            Middle District of Alabama
                                            817 South Court Street
                                            Montgomery, AL 36104
                                            TEL: (334) 834-2099
                                            FAX: (334) 834-0353
                                            E-Mail: Stephen_Ganter@fd.org
          Case 2:21-cr-00049-MHT-JTA Document 59 Filed 03/01/21 Page 2 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )      Case No.: 2:21-CR-49-MHT-JTA
                                                        )
WILLIAM RICHARD CARTER, JR.                             )


                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 1, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                Respectfully submitted,

                                                s/ Stephen Ganter
                                                STEPHEN GANTER
                                                Bar No.: TX24003732
                                                Federal Defenders
                                                Middle District of Alabama
                                                817 South Court Street
                                                Montgomery, AL 36104
                                                TEL: (334) 834-2099
                                                FAX: (334) 834-0353
                                                E-Mail: Stephen_Ganter@fd.org
